         Case 1:72-cr-00067-BAH Document 119 Filed 12/12/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Case. No. 1:72-CR-00067 (BAH)
                                     )
JOHN MILTON AUSBY,                   )
                                     ) Trial Date: January 27, 2020
      Defendant.                     )
_____________________________________)

JOINT REQUEST FOR VACATUR OF JOINT PRETRIAL STATEMENT FILING DATE

       The United States, by and through the United States Attorney for the District of Columbia,

and John Milton Ausby, by and through counsel, respectfully request that the Court-mandated

deadline of December 13, 2019, for the submission of the parties’ Joint Pretrial Statement be

vacated and that a new date be scheduled after the Court’s ruling on Mr. Ausby’s Motion to

Continue Trial Date (hereinafter “Defendant’s Motion to Continue” (ECF No. 118)).         In support

of this motion, the parties state as follows:

       1.      As set forth in the defendant’s Motion to Continue Trial Date, Mr. Ausby is

requesting that the trial date be continued in order to allow a second trial lawyer to be appointed

in order to “provide [him] with effective assistance of counsel in this murder trial.”   Defendant’s

Motion to Continue at 2, para. 9.

       2.      Mr. Ausby requests that the defense team have the ability to have the new second

trial lawyer review and consult on any Joint Pretrial Statement filed with the Court.

       3.      Furthermore, a number of motions affecting the content of the Joint Pretrial

Statement have not yet been resolved. The parties believe that resolution of these outstanding

motions prior to the filing of a Joint Pretrial Statement would help to resolve, clarify, and

                                                  1
         Case 1:72-cr-00067-BAH Document 119 Filed 12/12/19 Page 2 of 2



streamline issues to be covered by the Joint Pretrial Statement.

       WHEREFORE, for the above reasons, the parties jointly and respectfully request that the

Court grant this Joint Request for Vacatur of the Joint Pretrial Statement Filing Date.


                                              Respectfully submitted,

                                              JESSIE K. LIU
                                              United States Attorney
                                              D.C. Bar No. 472845

                                      BY:                     -s-
                                              DENISE CHEUNG, DC Bar No. 451714
                                              SHARON DONOVAN, VA Bar No. 46810
                                              Assistant United States Attorneys
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-7522 (Cheung)
                                              (202) 252-7806 (Donovan)

                                                               -s-
                                              Adam G. Thompson
                                              Roderick E. Thompson
                                              Attorneys for John Milton Ausby
                                              PUBLIC DEFENDER SERVICE
                                              633 Indiana Avenue, N.W.
                                              Washington, D.C. 20004
                                              (202) 628-1200




                                                 2
